Name: Commission Regulation (EEC) No 2137/81 of 28 July 1981 amending for the second time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: foodstuff;  executive power and public service;  tariff policy;  animal product
 Date Published: nan

 29 . 7 . 81 Official Journal of the European Communities No L 209/ 15 COMMISSION REGULATION (EEC) No 2137/81 of 28 July 1981 amending for the second time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and exort licences in the beef and veal sector 'Article 12 1 . In order to qualify for the special import arrangements referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 263/81 (') : (a) the licence application or applications lodged by any one applicant shall relate to a total quantity corresponding to not less than five tonnes of meat by product weight and not more than 10 % of the quantity fixed pursuant to Article 7 of Regulation (EEC) No 263/81 in respect of the arrangements in question for the quarter during which the application or applica ­ tions are lodged ; (b) section 12 of the licence application and of the licence itself shall contain one of the following endorsements :  High-quality beef/veal (Regulation (EEC) No 263/81 ), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Articles 15 (2), 16 (4) and 25 thereof, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 263/ 81 (3), as amended by Regulation (EEC) No 2136/81 (4), laid down that, for meat imported from non-member countries which have not entered into a voluntary restraint agreement, the import licence must bear certain specific information ; whereas several countries are now in that category and therefore , in order better to check the quantities eligible for these special arrangements, the existing provisions should be supplemented to include information to distinguish the country of origin of the products ; whereas Commission Regulation (EEC) No 2377/80 (*), as amended by Regulation (EEC) No 3469/80 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal ,  OksekÃ ¸d af hÃ ¸j kvalitet (forordning (EÃF) nr . 263/ 81 ),  QualitÃ ¤tsrindfleisch (Verordnung (EWG) Nr. 263/81 ),  Ã Ã ¿Ã µÃ ¹Ã ¿Ã ½ Ã ºÃ Ã ­Ã ±Ã  Ã Ã Ã ·Ã »Ã ®Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  [Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 263/81 ],  Viande bovine de haute qualitÃ © (rÃ ¨glement (CEE) n0 263 /81 ),  Carni bovine di alta qualita (regolamento (CEE) n . 263/ 81 ),  Kwaliteitsrundvlees (Verordening (EEG) nr. 263/81 ), HAS ADOPTED THIS REGULATION : Article 1 (c) section 14 of the licence application and of the licence itself shall show the country of origin ; the licence shall carry with it an obligation to import from the country in question . 2 . For the purposes of these special arrange ­ ments , with regard to quantities imported under the conditions laid down in Article 8 (4) of Regula ­ tion (EEC) No 3183/80 (2), the levy fixed pursuant to Article 12 of Regulation (EEC) No 805/68 shall be charged for quantities in excess of those stated on the import licence . For the purposes of the above subparagraph , section 20 A of the licence shall bear one of the following endorsements :  Levy suspended . Licence valid for . . . (in figures and words) kg, Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . Article 12 is replaced by the following : (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 24 . (*) OJ No L 38 , 11 . 2 . 1981 , p . 1 . ( 3 OJ No L 27, 31 . 1 . 1981 , p . 52 .  Importafgift suspenderet . Licens gyldig for kg, (  ¢) See page 13 of this Official Journal . 0 OJ No L 241 , 13 . 9 . 1980 , p . 5 .  Aussetzung der AbschÃ ¶pfung. Lizenz gÃ ¼ltig fÃ ¼r ... kg,(6) OJ No L 363 , 31 . 12 . 1980 , p . 31 . No L 209/ 16 Official Journal of the European Communities 29 . 7 . 81  Ã  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ­Ã Ã µÃ ¹ Ã ±Ã ½Ã ±Ã Ã Ã ±Ã »Ã µÃ ¯ . Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿ Ã ­Ã ³Ã ºÃ Ã Ã ¿ Ã ³Ã ¹Ã ¬ . . . Ã Ã ³Ã , 2 . The provisions in Annex I point 3 (e) are replaced by the following : '(e) beef and veal originating in the United States of America and in Canada and referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 263/81 .'  Prelevement suspendu. Certificat valable pour ... kg,  Prelievo sospeso . Titolo valido per ... kg,  Heffing geschorst. Certificaat geldig voor ... kg. Article 2 O OJ No L 27, 31 . 1 . 1981 , p. 52. 2 OJ No L 338 , 13 . 12. 1980 , p . 1 .' This Regulation shall enter into force on 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1981 . For the Commission The President Gaston THORN